       2:19-cv-03343-SAL           Date Filed 05/24/21   Entry Number 125     Page 1 of 13




                          IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                                  CHARLESTON DIVISION

 Joshua Jeter #314407,                                      Case No.: 2:19-cv-3343-SAL

                      Plaintiff,

 v.
                                                             OPINION AND ORDER
 Frank Musier, S. Marshall, Stanley Terry K.
 McCurry, Dewayne Campbell, Willie Brisoe,
 Rodesia Taylor, Officer James, Joshua
 McCrary, and Joseph Stevens,

                      Defendants.




      This matter is before the Court for review of the November 18, 2020 Report and

Recommendation of United States Magistrate Judge Mary Gordon Baker (the “Report”), made in

accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02 (D.S.C.). [ECF No. 118]. In the

Report, the Magistrate Judge recommends that Defendants’ motion for summary judgment be

granted. Id. Plaintiff filed timely objections to the Report, ECF No. 121, Defendants responded,

ECF No. 122, and Plaintiff replied to the response, ECF No. 124. For the reasons outlined herein,

the Court declines to adopt the Report.

                                           BACKGROUND

      Plaintiff is an inmate within the South Carolina Department of Corrections (“SCDC”). On the

day of the events giving rise to this action, he was housed at McCormick Correctional Institute in

McCormick, South Carolina. See [ECF No. 109-2]. On July 29, 2016, two separate assaults took

place in the common area of Plaintiff’s dormitory. [ECF Nos. 109-3, 109-5]. The first assault,

which did not involve Plaintiff, occurred at approximately 3:40 p.m. [ECF No. 109-3]. The second



                                                  1
     2:19-cv-03343-SAL         Date Filed 05/24/21       Entry Number 125         Page 2 of 13




assault, when Plaintiff was attacked and stabbed by another inmate, occurred between 3:45 p.m.

and 4:10 p.m. [ECF Nos. 109-5, 112 p.3].

   Plaintiff alleges that he was in the cafeteria when the first assault occurred in the dorm. [ECF

No. 50 p.8]. In response to this first assault, an inmate on inmate stabbing, SCDC staff “shut down

the yard.” [ECF No. 116 p.9] (Plaintiff’s deposition). He alleges that he remained in the cafeteria

for approximately twenty minutes while first responders and SCDC staff responded to the assault

in the dorm. Id. at 9. Twenty to thirty minutes later, SCDC staff told the inmates in the cafeteria,

including Plaintiff, that they could move to the dorm. Id. Plaintiff estimates that this group of

inmates numbered approximately ten. Id. at 12.

   SCDC staff instructed the inmates to move to the dorm together in an orderly fashion. Id. at

9. Plaintiff estimates that three correctional officers supervised their walk to the dorm. Id. at 14.

Plaintiff entered his wing of the dorm, took “a couple of steps,” then someone came from Plaintiff’s

“blind side” and stabbed him three times. Id. Plaintiff did not see his attacker approaching and

did not realize he was in any danger until he was stabbed. Id.

   Plaintiff testified that, at the time of his attack, there were six officers within approximately 24

feet of him. Id. at 24-25. Major Staley Terry testified in his affidavit that he was standing

approximately ten feet away from Plaintiff when he was stabbed, and that Lt. Rice was within an

additional ten feet away. [ECF No. 109-7]. During his deposition, Plaintiff prepared a drawing

of the scene, showing the six correctional officers near the attack. [ECF No. 109-8]. After he was

stabbed, Plaintiff fled his assailant and was apprehended by Lt. Campbell. [ECF No. 116 p.19].

Lt. Campbell recovered and confiscated a shank that Plaintiff had on his person. Id.

   It is undisputed that SCDC employees were responding to and reacting to the first assault when

Plaintiff was stabbed. See [ECF No. 116 p.9]. SCDC employees were in the process of securing



                                                  2
     2:19-cv-03343-SAL         Date Filed 05/24/21       Entry Number 125        Page 3 of 13




the dorm and locking inmates in their cells when Plaintiff was stabbed. Id. at 16. However,

Plaintiff alleges that Defendants’ efforts to secure the dorm were insufficient. Id. at 35. He alleges

that the detention officers on the scene were “sitting down relaxing” and “weren’t ready or

prepared for another incident.” Id. Plaintiff claims that, if Defendants put forth more effort in

securing the area, he would not have been stabbed. Id.

    Plaintiff brings claims under 42 U.S.C. § 1983, alleging that Defendants violated his Eighth

Amendment rights by failing to protect him and prevent the stabbing. [ECF No. 50 p.4]. Plaintiff

also asserts that Defendants violated his Fourteenth Amendment rights. Id. The Magistrate Judge

found, and this Court agrees, that Plaintiff only adequately states an Eighth Amendment claim.

[ECF No. 118 p. 2 n.1]. Because Plaintiff was a state prisoner during the stabbing and not a pre-

trial detainee, his allegations of deliberate indifference and failure to protect implicate the Eighth

Amendment’s proscription against cruel and unusual punishment, rather than the Fourteenth

Amendment’s requirement of due process. Bowman v. Ozmint, No. 0:08-2517-PMD-PJG, 2009

WL 3065180, at *12 (D.S.C. Sept. 22, 2009), aff'd, 369 F. App'x 416 (4th Cir. 2010). Further, the

Magistrate Judge properly found that Plaintiff does not provide any evidence to support a

supervisory liability claim. [ECF No. 118 p.2 n.1].

                     REVIEW OF A MAGISTRATE JUDGE’S REPORT

   The Court is charged with making a de novo determination of those portions of the Report to

which specific objections are made, and the Court may accept, reject, or modify, in whole or in

part, the recommendation of the Magistrate Judge, or recommit the matter to the Magistrate Judge

with instructions. See 28 U.S.C. § 636(b)(1). A district court, however, is only required to conduct

a de novo review of the specific portions of the Magistrate Judge’s Report to which an objection

is made. See id.; Fed. R. Civ. P. 72(b); Carniewski v. W. Virginia Bd. of Prob. & Parole, 974 F.2d



                                                  3
     2:19-cv-03343-SAL         Date Filed 05/24/21      Entry Number 125         Page 4 of 13




1330 (4th Cir. 1992). In the absence of specific objections to portions of the Report, this Court is

not required to give an explanation for adopting the recommendation. See Camby v. Davis,

718 F.2d 198, 199 (4th Cir. 1983). Thus, the Court must only review those portions of the Report

to which the party has made a specific written objection. Diamond v. Colonial Life & Acc. Ins.

Co., 416 F.3d 310, 316 (4th Cir. 2005).

   “An objection is specific if it ‘enables the district judge to focus attention on those issues—

factual and legal—that are at the heart of the parties’ dispute.’” Dunlap v. TM Trucking of the

Carolinas, LLC, No. 0:15-cv-04009-JMC, 2017 WL 6345402, at *5 n.6 (D.S.C. Dec. 12, 2017)

(citing One Parcel of Real Prop. Known as 2121 E. 30th St., 73 F.3d 1057, 1059 (10th Cir. 1996)).

A specific objection to the Magistrate’s Report thus requires more than a reassertion of arguments

from the pleading or a mere citation to legal authorities. See Workman v. Perry, No. 6:17-cv-

00765-RBH, 2017 WL 4791150, at *1 (D.S.C. Oct. 23, 2017). A specific objection must “direct

the court to a specific error in the magistrate’s proposed findings and recommendations.” Orpiano

v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982).

   “Generally stated, nonspecific objections have the same effect as would a failure to object.”

Staley v. Norton, No. 9:07-0288-PMD, 2007 WL 821181, at *1 (D.S.C. Mar. 2, 2007) (citing

Howard v. Sec’y of Health and Human Servs., 932 F.2d 505, 509 (6th Cir. 1991)). The Court

reviews portions “not objected to—including those portions to which only ‘general and

conclusory’ objections have been made—for clear error.” Id. (emphasis added) (citing Diamond,

416 F.3d at 315; Camby, 718 F.2d at 200; Orpiano, 687 F.2d at 47).

                            SUMMARY JUDGMENT STANDARD

   Summary judgment is appropriate if a party “shows that there is no genuine dispute as to any

material fact” and that the movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a).



                                                 4
     2:19-cv-03343-SAL         Date Filed 05/24/21       Entry Number 125        Page 5 of 13




“In determining whether a genuine issue has been raised, the court must construe all inferences

and ambiguities in favor of the nonmoving party.” HealthSouth Rehab. Hosp. v. American Nat'l

Red Cross, 101 F.3d 1005, 1008 (4th Cir. 1996). The party seeking summary judgment shoulders

the initial burden of demonstrating to the court that there is no genuine issue of material fact.

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

   Once the moving party makes this threshold demonstration, the non-moving party may not rest

upon mere allegations or denials averred in the pleading, but rather must, by affidavits or other

means permitted by the Rule, set forth specific facts showing that there is a genuine issue for trial.

See Fed. R. Civ. P. 56; see also Celotex Corp., 477 U.S. at 323. A party asserting that a fact is

genuinely disputed must support the assertion by “citing to particular parts of materials in the

record, including depositions, documents, electronically stored information, affidavits or

declarations, stipulations (including those made for purposes of the motion only), admissions,

interrogatory answers, or other materials.” Fed. R. Civ. P. 56(c)(1)(A). A litigant is unable to

“create a genuine issue of material fact through mere speculation or the building of one inference

upon another.” Beale v. Hardy, 769 F.2d 213, 214 (4th Cir. 1985). “[W]here the record taken as

a whole could not lead a rational trier of fact to find for the non-moving party, disposition by

summary judgment is appropriate.” Teamsters Joint Council No. 83 v. Centra, Inc., 947 F.2d 115,

119 (4th Cir. 1996).

                                           DISCUSSION

   Plaintiff’s specific objections are as follows:

       1. The Magistrate Judge erred in the factual recitation;

       2. Plaintiff was not afforded the opportunity to challenge removal;




                                                  5
       2:19-cv-03343-SAL        Date Filed 05/24/21        Entry Number 125          Page 6 of 13




         3. The Magistrate Judge erred in concluding that Defendants responded reasonably
         to any risk;1 and

         4. The Magistrate Judge erred in concluding that there was no genuine dispute of
         material fact regarding Defendants’ personal participation.

[ECF No. 121]. The Court will review these portions of the Report de novo.

I.       The Magistrate Judge erred in the factual recitation.

      The Report states, “[t]hen, suddenly, an inmate hiding in a kitchen attached to the cafeteria

stabbed Plaintiff ‘out of the blue.’” [ECF No. 118 p.2]. Plaintiff contends, ECF No. 121, and

contended in his amended complaint, ECF No. 50, that he was stabbed in his dormitory by an

assailant hiding in a “dayroom.” Defendants’ motion for summary judgment does not dispute that

this was Plaintiff’s testimony. See [ECF No. 109-1 p.2].

      At the summary judgment stage, “the court must construe all inferences and ambiguities in

favor of the nonmoving party.” HealthSouth Rehab. Hosp. v. American Nat'l Red Cross, 101 F.3d

1005, 1008 (4th Cir. 1996). Accordingly, Plaintiff’s first objection is sustained. The Court

declines to adopt the factual recitation in the Report. For summary judgment purposes, this Court

finds Plaintiff was inside the dormitory and stabbed by an assailant he believed to be hiding in a

“dayroom.”

II.      Plaintiff was afforded the opportunity to challenge removal.
      Plaintiff contends that he was unable to challenge removal of this action. [ECF No. 121 p.3].

The notice of removal was filed on November 27, 2019. [ECF No. 1]. Defendants certified that

the notice of removal was served upon Plaintiff by certified mail, return receipt requested, on

December 3, 2019. [ECF No. 6]. On December 4, 2019, the Magistrate Judge entered an order




1
 Plaintiff styles this objection as two separate objections to different parts of the Report. See [ECF No.
118]. However, the argument is the same. Id. This Court will therefore address it as one objection.

                                                    6
        2:19-cv-03343-SAL         Date Filed 05/24/21       Entry Number 125        Page 7 of 13




informing Plaintiff that his action had been removed to federal court. [ECF No. 7]. Plaintiff

responded to that order on January 29, 2020, acknowledging that he was aware of the removal.

[ECF No. 23].

       “A motion to remand the case on the basis of any defect other than lack of subject matter

jurisdiction must be made within 30 days after the filing of the notice of removal under section

1446(a).” 28 U.S.C.A. § 1447(c). A party may assert the defense of lack of subject-matter

jurisdiction by motion at any time. Fed. R. Civ. P. 12(b)(1), (h)(3).

       Here, Plaintiff had notice that this action was removed. He had 30 days after the filing of the

notice of removal to move to remand this action on any basis other than lack of subject matter

jurisdiction. Plaintiff could have, and still may, assert lack of subject matter jurisdiction at any

time. However, the Court notes that it does have subject matter jurisdiction over this action

because Plaintiff brings his claim pursuant to 42 U.S.C. § 1983. See 28 U.S.C.A. § 1331. Any

motion asserting lack of subject matter jurisdiction would be futile.

       Plaintiff was provided notice of the removal of this action. He was, and is, entitled to challenge

removal in accordance with the Federal Rules of Rules of Civil Procedure and Title 28 of the

United States Code. Accordingly, Plaintiff’s objection to the Report, alleging an inability to

challenge removal, is overruled.

III.      The Magistrate Judge erred in concluding that Defendants responded reasonably to
          any risk as a matter of law.
       The Eighth Amendment places restraints on prison officials, who may not, for example, use

excessive physical force against prisoners. Farmer v. Brennan, 511 U.S. 825, 832 (1994). The

Amendment also imposes duties on these officials, who must provide humane conditions of

confinement. Id. “The Constitution does not mandate comfortable prisons, but neither does it

permit inhumane ones. . . .” Farmer, 511 U.S. at 832 (citation omitted). Prison officials are


                                                     7
     2:19-cv-03343-SAL         Date Filed 05/24/21       Entry Number 125         Page 8 of 13




obligated to take reasonable measures to guarantee inmate safety. Makdessi v. Fields, 789 F.3d

126, 132 (4th Cir. 2015). In particular, prison officials have a duty to protect prisoners from

violence at the hands of other prisoners. Id.

   Not every injury suffered by a prisoner at the hands of another translates into constitutional

liability for prison officials responsible for the victim’s safety. Id. at 133. For a claim based on

failure to prevent harm, liability only attaches when two requirements are met: (1) Plaintiff must

show that he was incarcerated under conditions posing a substantial risk of serious harm; and (2)

the prison official or officials must have a sufficiently culpable state of mind. Id.

   As for the first requirement, there is no dispute that Plaintiff suffered serious physical injuries.

Accordingly, the first requirement is satisfied. See id. (holding that first requirement is met when

plaintiff suffers serious physical injuries). Only the second requirement is disputed in this motion.

   As for the second requirement, prison officials possess the requisite state of mind when they

act with “deliberate indifference.” Wilson v. Seiter, 501 U.S. 294, 302-3 (1991). Deliberate

indifference is present when an official “knows of and disregards an excessive risk to inmate health

or safety.” Id. Deliberate indifference requires more than mere negligence but less than acts or

omissions done for the very purpose of causing harm or with knowledge that harm will result.

Makdessi, 789 F.3d at 133.

   A. Plaintiff raises a genuine dispute of material fact as to whether Defendants had
      subjective actual knowledge of the risk to his safety.

   “Whether a prison official had the requisite knowledge of a substantial risk is a question of fact

subject to demonstration in the usual ways, including inference from circumstantial evidence. . .”

Farmer 511 U.S. 825, 842. “[A] factfinder may conclude that a prison official knew of a

substantial risk from the very fact that the risk was obvious.” Id. Direct evidence of actual

knowledge is not required. Id.


                                                  8
        2:19-cv-03343-SAL      Date Filed 05/24/21       Entry Number 125        Page 9 of 13




    Here, the evidence raises a genuine dispute of material fact as to whether Defendants had actual

knowledge of the risk to Plaintiff. It is undisputed that SCDC employees were responding and

reacting to the previous stabbing when Plaintiff was stabbed. [ECF No. 109-1 p.7]. This response

consisted of securing the area and locking inmates in their cells. Id. Defendants do not dispute

that, at the time of Plaintiff’s assault, the scene was active and chaotic. Id. at 3. The evidence

shows SCDC officials were aware the first stabbing created a situation that posed a risk to the

inmates. In response, SCDC saturated the dorm with officers. [ECF No. 109-1 p.7]. This evidence

is sufficient to raise a genuine dispute of material fact as to whether SCDC officials were actually

aware of a risk to the safety of inmates in the dorm and were in the process of responding to that

risk.

    Defendants contend, and the Magistrate Judge found, that the risk of Plaintiff’s stabbing was

not obvious. In reaching that conclusion, the Magistrate Judge relied on the undisputed fact that

Plaintiff’s assailant was hidden from view and surprised him with the attack. See [ECF No. 118

p.6]. This conclusion frames the nature of the risk too narrowly. It is not relevant to liability that

officials “could not guess beforehand precisely who would attack whom.” Farmer, 511 U.S. at

844. In other words, the prison officials did not necessarily need to be aware that Plaintiff was in

danger of being attacked by the assailant hiding in the dayroom. They only needed to be aware of

a substantial risk to the inmate. Id. at 843.

    SCDC officials knew of the first stabbing. The officials responded to the first stabbing by

taking measures to secure the dorm and lock inmates in their cells. The situation created by the

first stabbing posed an obvious risk to the safety of other inmates. In fact, in their motion for

summary judgment, Defendants describe the scene as an “ongoing dangerous situation.” [ECF

No. 109 p.7]. The evidence shows SCDC officials knew of the risk because they were taking



                                                  9
    2:19-cv-03343-SAL         Date Filed 05/24/21      Entry Number 125        Page 10 of 13




measures to respond to the risk. This evidence is sufficient to create a genuine dispute of material

fact as to whether Defendants actually knew of a substantial risk to inmate safety.

   B. Plaintiff raises a genuine dispute of material fact as to whether Defendants responded
      reasonably to the risk.

   Prison officials who actually knew of a substantial risk to inmate health or safety may

nevertheless be found free from liability if they responded reasonably to the risk, even if the harm

ultimately was not averted. Marin v. Williams, No. 2:19-CV-01270-DCC, 2020 WL 6281535, at

*3 (D.S.C. Oct. 27, 2020). Furthermore, an officer who responds reasonably to a danger facing an

inmate is not liable under a deliberate indifference standard, even if the officer could have taken

additional precautions but did not.” Id. (citing Short v. Smoot, 436 F.3d 422, 428 (4th Cir. 2006)).

   In Nelson v. Henthorn, the Fourth Circuit Court of Appeals found that a prison official’s

response to a risk was reasonable where the official acted immediately to investigate threats made

by an inmate against his roommate, then placed the threatened inmate in a different cell. 677 F.

App'x 823, 826 (4th Cir. 2017). Despite the official’s decision to place the inmate in a different

cell, the inmate was cornered and assaulted in the prison yard. Id. at 824-25. The plaintiff

conceded that the prison official acted reasonably in moving him to a different cell but contended

that the Eighth Amended required more of the official. Id. at 826. The court disagreed, finding

that the prison official’s reasonable response to a known risk prohibited liability under the Eighth

Amendment. Id. Because the defendant reasonably believed moving the plaintiff to a different

cell sufficiently alleviated the risk, it was not important that he could have conceivably discerned

that the inmate might be assaulted in another area of the prison. Id. at 826-27.

   Here, there is no dispute that SCDC officials were in the process of responding to the risk to

inmate safety posed by the first stabbing. However, unlike the plaintiff in Nelson, the Plaintiff in

this case contends that Defendants’ response was not reasonable. It is undisputed that multiple


                                                10
      2:19-cv-03343-SAL         Date Filed 05/24/21       Entry Number 125         Page 11 of 13




corrections officers were in close proximity to Plaintiff when the stabbing occurred. Plaintiff

testified that these detention officers were “sitting down relaxing” and “weren’t ready or prepared

for another incident.” [ECF No. 116 p.9]. Unlike the evidence in Nelson, the evidence here does

not show that Defendants’ actions were reasonable as a matter of law, even if more could have

conceivably been done to protect Plaintiff. Instead, the evidence shows a genuine dispute of

material fact as to whether Defendants’ efforts to secure the dormitory were reasonable.

      According to Plaintiff, SCDC officials told him it was safe to return to the dorm from the

cafeteria before he was stabbed. A factfinder could determine that reasonable prison officials

would have the emergency situation in the dorm under control before giving such an instruction.

Further, it is undisputed that several officers were nearby Plaintiff when he was assaulted. A

reasonable factfinder could determine that officers within feet of Plaintiff reasonably responding

to the situation would have identified and stopped his assailant. Defendants, through their

evidence, contend that, while harm to the Plaintiff was not averted, their response to the ongoing

dangerous situation was appropriate and reasonable. [ECF No. 109 p.7]. Plaintiff, through his

evidence, contends the response was not reasonable. This raises a genuine dispute of material fact

for trial.

IV.      Defendants’ personal participation.
      In section 1983 cases, defendants sued in their individual capacities are liable for a plaintiff’s

injuries only if they had some personal involvement in the action that caused a plaintiff’s injuries.

Trulock v. Freeh, 275 F.3d 391, 402 (4th Cir. 2001). Liability is personal, based upon each

defendant’s own constitutional violations. Id. Defendants Taylor, Stevens, Marshall, and Briscoe

argue it is undisputed that they had no personal involvement in the events giving rise to Plaintiff’s

injuries, and they should be dismissed. [ECF No. 109 p.8].



                                                   11
    2:19-cv-03343-SAL          Date Filed 05/24/21       Entry Number 125       Page 12 of 13




   Plaintiff testified in his deposition that Defendants Taylor, Stevens, and Briscoe were present

at the scene of his stabbing. See [ECF No. 116 pp.26,30,32]. Plaintiff submitted an affidavit

stating that Taylor, Stevens, Briscoe, and Marshall were sitting on the benches when he was

stabbed. [ECF No. 112-1 p.2]. He submitted what purports to be the sworn declaration of Joseph

P. Hudgins stating that Taylor, Stevens, Briscoe, and Marshall were present when Plaintiff was

stabbed. [ECF No. 112-1 p.7]. He also submitted what purports to be the sworn declaration of

Wesley A. Shafer stating that Taylor, Stevens, Briscoe, and Marshall were present when Plaintiff

was stabbed. [ECF No. 112-1 p.9].

   Defendants provide the affidavit of Kathleen Epting to show that Defendants Marshall, Taylor,

and Stevens were not on duty and did not enter McCormick Correctional Institute on the day of

the incident. See [ECF No. 109-10]. Epting states that SCDC’s “scan in/scan out” records show

SCDC who entered its prisons on any given day. Id. According to the affidavit, these records

show that Defendants Marshall, Taylor, and Stevens were not present or working at McCormick

Correctional Institution on the day of Plaintiff’s stabbing. Id. Defendants also provide the

affidavits of Taylor and Briscoe. [ECF Nos. 109-11, 109-12]. Both Taylor and Briscoe state in

their affidavits that they were not present during Plaintiff’s assault. Id.

   “In determining whether a genuine issue has been raised, the court must construe all inferences

and ambiguities in favor of the nonmoving party.” HealthSouth Rehab. Hosp. v. American Nat'l

Red Cross, 101 F.3d 1005, 1008 (4th Cir. 1996). Here, Plaintiff and Defendants dispute whether

these Defendants were present during his stabbing. In asserting that this fact is genuinely disputed,

Plaintiff supports his assertion by citing to particular parts of materials in the record, including

depositions, affidavits, and declarations. Plaintiff’s evidence is sufficient to create a genuine




                                                  12
    2:19-cv-03343-SAL        Date Filed 05/24/21      Entry Number 125         Page 13 of 13




dispute of material fact regarding whether Defendants Taylor, Stevens, Briscoe, and Marshall were

present when Plaintiff was stabbed.

                                          CONCLUSION

   After a thorough review of the Report, the applicable law, and the record of this case, the Court

declines to adopt the Report. For the reasons discussed above, Defendants’ motion for summary

judgment, ECF No. 109, is DENIED.



       IT IS SO ORDERED.

                                                             /s/Sherri A. Lydon
       May 24, 2021                                          Sherri A. Lydon
       Florence, South Carolina                              United States District Judge




                                                13
